Citation Nr: 0336188	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-18 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals, left 
hand injury.

2.  Entitlement to service connection for a right shoulder 
condition.

3.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from December 1989 to 
September 2000.  She also had seven prior unverified years of 
active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied, amongst other issues, 
service connection for residuals, left hand injury, right 
shoulder condition, and bronchitis.  The veteran disagreed 
with the denial of the aforementioned disabilities, and the 
current appeal ensued.  


FINDINGS OF FACT

1.  The veteran was treated in service for a left hand 
injury, right shoulder condition, and bronchitis, all which 
resolved without residual disability.  

2.  The veteran does not presently have residuals of a left 
hand injury; a right shoulder condition; or bronchitis.  

3.  There is no competent medical evidence that the veteran 
has residuals of a left hand injury; a right shoulder 
condition; or bronchitis that is related to her active 
service.  


CONCLUSIONS OF LAW

1.  Residuals, left hand injury, were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  

2.  A right shoulder condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  

3.  Bronchitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that in October 1987, the 
veteran sustained a traumatic injury to her left hand when 
her hand became trapped between a winch and a truck.  
Physical examination revealed a superficial abrasion over the 
left 3rd proximal interphalangeal (PIP) joint and ecchymosis 
of the left hand from the distal 2nd, 3rd, and 4th metacarpal 
phalangeal (MCP) joints.  Circulation and sensation were 
good.  Range of motion of the digits was limited, secondary 
to pain.  X-rays showed no evidence of fracture.  She was 
placed in a splint, given Motrin, and told to use ice and 
keep her hand elevated.  She was instructed to return to the 
clinic in the morning.  When seen the next day for follow-up, 
the hand was x-rayed and diagnosed with no fracture.  She 
related that she was feeling much better and she was able to 
move all joints of all fingers.  She was taking Motrin for 
pain with good results.  Examination of the 2nd and 3rd digits 
of the left hand revealed edema and slight ecchymosis, 
decreased range of motion of all joints, and pain on 
palpation.  Examination of the 4th digit of the left hand 
revealed no edema, no ecchymosis, full range of motion and no 
pain on palpation.  The assessment was resolving crushing 
wound to 2nd, 3rd, and 4th digits of the left hand.  She was 
given range of motion exercises and told to continue Motrin 
and to return to the clinic for duty status.  

In August 1989, the veteran was seen with complaints of right 
shoulder pain.  She related that she was riding a scooter and 
fell off, landing on her right shoulder.  Physical 
examination revealed decreased range of right shoulder 
motion, with increasing pain on any motion.  There was point 
tenderness on the top point of the shoulder joint.  There was 
no swelling or deformity.  X-rays demonstrated no abnormality 
of the right shoulder.  The assessment was acromioclavicular 
(AC) joint ligament strain.  

In October 1990, the veteran was seen with complaints of sore 
throat, sinuses, and rhinitis.  The assessment was 
pharyngitis/bronchitis.  

In September 1997, the veteran was seen with complaints of an 
inability to get rid of cold symptoms.  She had productive 
cough, intermittent chills, body aches, headache, and 
rhinorrhea.  She tried several over the counter medications 
with no relief.  Prior medical history noted that she had 
bronchitis one year prior to the examination.  The assessment 
was upper respiratory infection (URI) and chronic tobacco 
abuse.  The next week, she was seen for follow-up.  She still 
had congestion and productive cough.  Her lungs were clear 
and there was no wheezing.  The diagnosis was resolving 
bronchitis.  

In August 1998, the veteran was seen after she injured her 
right shoulder in a motorcycle accident.  Examination 
revealed full range of right shoulder motion.  The assessment 
was status post motor vehicle accident.  She was instructed 
to continue Motrin and Tylenol 3 for pain.  Four days later, 
she indicated that although the pain had decreased, her 
shoulder was sore and tender and popped all the time.  
Examination revealed pain in the right shoulder on internal 
rotation.  The assessment was shoulder pain secondary to 
motor vehicle accident.  Three days thereafter, she had full 
range of motion and no anterior shoulder tenderness.  The 
impression was resolving AC separation.  

In September 1998, the veteran was seen again for radiating 
right shoulder pain.  Her AC joint was noted to have improved 
with no tenderness noted.  She had muscle spasm in the medial 
border of the scapula.  The assessment was muscle spasm, and 
resolving AC joint separation.  

In April 1999, the veteran underwent a chest x-ray.  The 
chest x-ray showed streaky peribronchial infiltrate right 
infrahilar region.  In December 1999, she was seen again and 
the assessment was URI/bronchitis.  In January 2000, a chest 
x-ray showed peribronchial infiltrates in the perihilar 
regions and lung bases, bilaterally.  

On VA examination in January 2001, it was noted that in 
service the veteran had injured her right shoulder and had 
injured her hands when she dropped a heavy object on them.  
She claimed that she had occasional pain in the hands.  She 
reported that she got short of breath with minimal exertion 
and has been given inhalers.  It was noted that she smoked 1/2 
to 1 pack of cigarettes per day.  She complained of chronic 
nasal congestion.  Physical examination revealed nasal 
turbinates within normal limits and patent nares with minimal 
drainage.  The posterior pharynx had minimal clear drainage.  
There was no erythema or exudate.  The chest was clear to 
auscultation anteriorly and posteriorly at 16 respirations 
per minute.  There was full range of motion of all the digits 
and joints of both hands without deformity or swelling.  Grip 
strength was within normal limits.  She was able to touch her 
thumb to all of her fingertips as well as approximate her 
fingertips to her palm, bilaterally.  Chest x-rays and 
pulmonary function test were within normal limits.  The 
pertinent diagnoses was arthralgia of the hands, bilaterally.  

II. Service connection

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

A.  Residuals, left hand injury

The veteran claims that she has residuals of a left hand 
injury as a result of a crushing injury to her hands in 
service.  A review of the service medical records do show 
that she injured her left hand when the hand became trapped 
between a winch and a truck in October 1987.  She was placed 
in a splint and given pain medication.  There was no fracture 
shown on x-ray.  There were no more left hand complaints 
after approximately one month.  She was able to move all of 
the joints of all of her fingers of the left hand.  There 
were no further findings, treatment, or diagnoses related to 
her left hand for the duration of her service career.  After 
service, she underwent a VA examination in January 2001.  She 
reported occasional left hand pain and numbness.  On 
examination, however, she had full range of motion of all of 
the digits and joints of the left hand, grip strength was 
within normal limits, and she was able to touch her thumb to 
all her fingertips as well as approximate her fingertips to 
her palm.  The diagnosis was arthralgia of the hands.  She 
has presented no medical evidence since service indicating 
that she has a current left hand disability that can be 
associated with service.  The Board notes that arthralgia is 
defined as pain in a joint.  See Lichtenfels v. Derwinksi, 1 
Vet. App. 484, 488 (1991).  Pain does not, by itself, without 
a diagnosed or identifiable underlying malady or condition, 
constitute a disability for which service connection may be 
granted.  See also Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir 2001).  

The medical evidence generated after service does not relate 
any current left hand disability to service.  This evidence -
- a single VA examination -- shows that the veteran had no 
fracture of the left hand and has full range of left hand 
motion and normal grip strength.  Therefore, the Board 
concludes that the evidence of record does not support 
service connection for claimed residuals of a left hand 
injury.  

B. Right shoulder condition 

While in service, the veteran injured her right shoulder on 
two occasions.  In 1989, she fell off a scooter and landed on 
her right shoulder.  In 1998, she injured her right shoulder 
in a motorcycle accident.  On both occasions, the right 
shoulder showed no evidence of fracture or other abnormality 
on x-ray examination.  Each injury resolved without residual 
disability.  After service, the veteran gave history of 
injuring her right shoulder in service.  There were no 
objective findings reported on the January 2001 VA 
examination, however, and no diagnosis related to her right 
shoulder was made.  The only person who relates a right 
shoulder disability to service is the veteran herself.  It is 
well established that laypersons cannot provide competent 
evidence when an expert opinion is required.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Additionally, in order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Unfortunately, there is no competent medical 
evidence of a current right shoulder disability.  Therefore, 
service connection for a right shoulder disability is not 
warranted.  

C.  Bronchitis 

A review of the record reveals that the veteran was treated 
on a few occasions for bronchitis in service.  In 1997, she 
was unable to get rid of cold symptoms and in addition to 
URI, she was diagnosed with bronchitis.  She was seen again 
in 1999 on at least two occasions when she was diagnosed with 
bronchitis.  Chest x-rays during that period did show 
peribronchial infiltrates in the perihilar regions and lung 
bases, bilaterally.  After service, when examined by VA in 
January 2001, she complained of chronic nasal congestion and 
shortness of breath on minimal exertion.  However, her chest 
x-rays were within normal limits and she had a normal 
pulmonary function test.  No diagnosis in connection with her 
VA examination documented any respiratory condition.  
Moreover, there was no other medical evidence of record which 
indicates that the veteran presently has a respiratory 
condition of any nature.  Again, as noted above, the veteran, 
herself, cannot provide competent evidence of a respiratory 
condition.  Rather, an expert opinion is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, 
since there is no present diagnosis of a claimed respiratory 
condition, the claim for service connection must fail.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

III.  VCAA Considerations 

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002), which 
became effective on November 9, 2000.  The VCAA redefines 
VA's duty to assist and enhances the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA.  She received notice 
via letter in March 2001.  This notice from the RO informed 
the veteran of what assistance VA would provide, what was 
needed from her, and the time limits associated with her 
claim.  Various notices and communications, also from the RO, 
such as the November 2001 rating decision, and the 
September 2002 statement of the case, informed the veteran of 
the applicable laws and regulations needed to substantiate 
her claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has also had the opportunity to testify 
at a hearing regarding her claim.  She declined.  

The Board acknowledges that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

In this regard, the Board acknowledges that the RO did not 
notify the veteran of the proper time period within which to 
submit requested evidence (one year).  Significantly, 
however, the veteran responded the same month to the 
March 2001 letter that the RO furnished to the veteran to 
inform her of the particular type of information needed from 
her and of the RO's responsibility of trying to obtain any 
available additional evidence of which she informed the 
agency existed.  Although she responded concerning another 
issue not the subject of this decision, she was aware of her 
need to respond regarding her claim and indicated in her 
letter that additional information could be obtained from one 
of her fellow comrades.  In her December 2001 notice of 
disagreement submitted several months later, she indicated 
that her service medical records were the records that needed 
to be looked at to substantiate her claims.  Furthermore, in 
a December 2002 VA Form 1-646, received more than a year 
following the veteran's receipt of the VCAA letter, her 
representative indicated that there was no further evidence 
to be submitted on behalf of the veteran's claim.  

A complete and thorough review of the claims folder indicates 
that the veteran has submitted all of the information and 
evidence that she has with regard to these service connection 
claims.  There are no outstanding references to VA or private 
medical care providers.  Consequently, the Board concludes 
that a remand to cure the procedural defect (by informing the 
veteran that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice) 
is not necessary.  


ORDER

Service connection for residuals, left hand injury is denied.  

Service connection for a right shoulder condition is denied.  

Service connection for bronchitis is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



